 

EXHIBIT 10.27

 

CAMBRIDGE CRAFT, LLC

 

 



 

OPERATING AGREEMENT

 



 



 

As of September 25, 2015

 

 

 

 

OPERATING AGREEMENT

 

THIS OPERATING AGREEMENT (the “Agreement”) of CAMBRIDGE CRAFT, LLC, a
Connecticut limited liability company (the “Company”), dated as of September 25,
2015, by and among New England WOB, LLC and Attitude Beer Holding Co. (each a
“Member and collectively the “Members”).

 

WHEREAS, the Company, was formed as a limited liability company pursuant to the
laws of the State of Connecticut by filing the Articles of Organization with the
Connecticut Secretary of State on July 22, 2015, as the same may be amended,
supplemented or modified from time to time (the “Articles of Organization”); and

 

WHEREAS, the undersigned desire to provide for the regulation and establishment
of the affairs of the Company, the conduct of its business and the relations
among them as Members of the Company.

 

NOW THEREFORE, for and in consideration of the premises stated, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members hereby agree as follows:

 

Article 1

DEFINITIONS

 

SECTION 1.1           Definitions. As used herein, the following terms have the
following respective meanings:

 

(a)          “Act” shall mean the Limited Liability Company Law of the State of
Connecticut and any successor statute, as amended from time to time.

 

(b)          “Adjusted Capital Account” means the cash contributed by a Member,
(i) reduced from time to time by cash distributions from the Company to him in
accordance with Section 5.2(b)(ii) herein, and (ii) increased from time to time
by any additional cash contributions made by him in accordance with Section
3.2(a) herein, and (iii) otherwise adjusted as required under Treasury
Regulations § 1.704-1(b)(2)(iv).

 

(c)          “Affiliate” means any Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another Person.

 

(d)          “Agreement” means this Operating Agreement, as amended from time to
time.

 

(e)          “Available Cash” means all cash of the Company after paying its
current obligations and making the appropriate reservations for foreseeable
future expenses.

 

(f)          “Bankruptcy”, with respect to any Person, means (i) making an
assignment for the benefit of creditors, (ii) filing a voluntary petition in
bankruptcy, (iii) becoming the subject of an order for relief or being-declared
insolvent in any federal or state bankruptcy or insolvency proceeding (unless
such order is dismissed within ninety (90) days following entry), (iv) filing a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law, or regulation, (v) filing an answer or other pleading admitting or
failing to contest the material allegation of a petition filed against it in any
proceeding similar in nature to those described in the preceding clause, or
otherwise failing to obtain dismissal of such petition within one hundred-
twenty (120) days following its filing, or (vi) seeking, consenting to, or
acquiescing in, the appointment of a trustee, receiver, or liquidator of all or
any substantial part of its properties.

 

 1 

 

 

(g)          “Capital Contribution” means the aggregate capital contribution
made from time to time in cash by a Member to the Company.

 

(h)          “Capital Proceeds” means the proceeds of the sale of all or
substantially all the assets of the Company.

 

(i)          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

(j)          “Company” means CAMBRIDGE CRAFT, LLC, a New York limited liability
company.

 

(k)          “Incompetency,” with respect to any member who is a natural person,
shall mean the entry by a court of competent jurisdiction of an order or decree
adjudicating such Member incompetent to manage his person or his estate.

 

(l)          “Interest(s)” means an interest as a Member of the Company.

 

(m)          “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest, conditional sale agreement or encumbrance of
any kind, or any other type of preferential arrangement that has the practical
effect of creating a security interest in respect of such asset.

 

(n)          “Liquidator” means the Manager, or if there are no Manager at the
time in question, such other Person who is appointed in accordance with
applicable law to take all actions related to the winding up of the Company’s
business and the distribution of the Company’s assets.

 

(o)          “Manager” means New England WOB, LLC.

 

(p)          “Management Fee” shall mean 4% of Net Sales. Net Sales shall mean
the total revenue from sales generated by a company, less deduction of returns,
allowances for damaged or missing goods and any discounts allowed.

 

(q)          “Member” means any of those Persons identified above as Members and
any substitute or additional Member in such Person’s capacity as a member of the
Company.

 

(r)          “Member Majority” or “Majority of Members” means, at any time, any
combination of Members holding, in the aggregate, a majority of all of the
Interests.

 

(s)          “Membership Interest” shall mean the same thing as Interest as
defined in Section 1.1(o) herein.

 

(t)          “Membership Percentage” means, with respect to each Member, the
percentage set forth in “Schedule A” attached hereto.

 

(u)          “Net Profits and Net Losses” means, for any period, the net profits
and net losses, respectively, derived from the operation of the Company for
Federal income tax purposes, including gains and losses on the sale of all or
any portion of the Company’s assets.

 

(v)         “Notice” means a written notice containing all information which is
either desirable, relevant or necessary to satisfy the purposes for which such
notice is being delivered.

 

 2 

 

 

(w)          “Operating Reserves” means cash reserves of the Company held by the
Company to ensure it can make future payments despite any drop in revenue.
Operating Reserves shall not exceed two (“2”) months expenses determined by
taking the average monthly expense for the previous 12 months.

 

(x)          “P&L Participant” means a person entitled to participate in the
profits and losses of the Company but shall not be a Member of the Company and
shall not have any voting rights, equity interest or stake in the Company. A P&L
Participant shall solely have a contractual agreement with the Company.

 

(y)          “Person” means any natural person, corporation (stock or nonstock),
limited liability company, limited partnership, general partnership, joint stock
company, joint venture, association (profit or nonprofit), company, estate,
trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any government agency or political
subdivision thereof.

 

(z)          “Securities Act” means the Securities Act of 1933, as amended, and
any successor statute, and the rules and regulations promulgated thereunder.

 

(aa)         “Transfer” means the sale, transfer, assignment, pledge, mortgage,
hypothecation, encumbrance, distribution or other disposition of any Interests.

 

(bb)         “Treasury Regulations” means regulations adopted by the Treasury
Department of the United States governing application and enforcement of the
Code. Any reference to a section or provision of the Treasury Regulations shall
be deemed to refer also to such section or provision as amended or superseded.

 

(cc)         “Unreturned Capital Contribution” of any Member means, at any date,
the Capital Contributions of such Member reduced from time to time (but not
below zero) by any distribution to such Member pursuant to Section 5.2(b)(ii)
hereof.

 

Article 2

THE COMPANY; THE MEMBERS; VOTING RIGHTS

 

SECTION 2.1           Registered Office and Registered Agent. The address of the
registered office of the Company is 3472 Pine Haven Circle, Boca Raton, FL 33431
and the registered agent is Corporate Creations Network, Inc.

 

SECTION 2.2           Principal Office. The address of the principal office of
the Company shall be 3472 Pine Haven Circle, Boca Raton, FL 33431 or such other
place as the Manager may from time to time determine.

 

SECTION 2.3           Duration. The Company’s existence shall continue until
dissolved in accordance with the Act and this Agreement.

 

SECTION 2.4           Maintenance. The Members shall promptly sign and file all
certificates, amendments or other instruments as required by law to maintain the
Company in good standing as a limited liability company in all jurisdictions in
which it conducts business, including without limitation, as required to comply
with any fictitious name statutes.

 

SECTION 2.5           Changes in Registered Office, etc. The Manager may make
such changes in the registered office, registered agent and principal office as
they may deem necessary or advisable, and shall give Notice to all Members
promptly following any such change. The Company may maintain such other or
additional business offices at such other place or places as the Manager may
from time to time deem advisable.

 

 3 

 

 

SECTION 2.6           Business Purpose. The Company is formed and organized to
engage in the following business:

 

(a)          To own, improve, develop, operate and manage a World of Beer
Franchise in Milford, Connecticut; and

 

(b)          To engage in any business related or incidental to one or more of
the foregoing activities.

 

The Members have entered into a Joint Venture Agreement dated December 24, 2014,
regarding the establishment of World of Beer franchises (the “JV Agreement”).

 

SECTION 2.7           Authority and Powers. The Company is authorized and
empowered to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to, or convenient for the furtherance and accomplishment
of its purposes, and for the protection and benefit of the Company, including
without limitation, all acts and things permitted under the Act and this
Agreement.

 

SECTION 2.8           Juridical Existence, Properties, Etc. The Company shall
maintain, preserve, and keep in full force and effect its limited liability
company existence and all rights, franchises, licenses and permits necessary to
the proper conduct of its business, and the ownership, lease, or operation of
its properties which, if not so maintained, could reasonably be expected to have
a material adverse effect on the Company, and to take all action which may be
reasonably required to obtain, preserve, renew and extend all material licenses,
permits, authorizations, trade names, trademarks, service names, service marks,
copyrights and patents which are necessary for the continuance of the operation
of any such property by the Company.

 

SECTION 2.9           Members and Membership Percentages. The Members and their
respective Membership Percentages shall are set forth in “Schedule A” attached
hereto.

 

SECTION 2.10         Voting Rights. All Members shall have the right to vote
their membership interest in proportion to their respective Membership
Percentages shall are set forth in “Schedule A” attached hereto.

 

SECTION 2.11         P&L Participants. The Manger may grant solely to
significant employees of the Company the rights to be a P&L Participant of the
Company, up to five percent (5%) of the Company’s profits and losses. Such P&L
Participant shall participate in the profits and losses as if such person was a
Member. All P&L Participant shall be identified on Schedule C and their
participation with the Members in the profits and losses of the Company shall be
set forth on Schedule B. No Member or employee of a Member may be a P&L
Participant.

 

Article 3

CAPITAL CONTRIBUTIONS

 

SECTION 3.1           Initial Capital Contributions. The members have made an
initial capital contribution as set forth on Schedule A.

 

 4 

 

 

SECTION 3.2           Additional Capital Contributions.

 

(a)          Upon the consent of a Majority of Members, the Manager shall have
the right to require additional capital contributions (“Capital Calls”) from the
Members to be paid on a pro rata basis as to all Members in accordance with the
percentages set forth on Schedule A.

 

(b)          The Manager may obtain Company loans to cover any Company required
Additional Capital Contributions, with the consent of the Members holding a
majority of the Membership Interest in the Company.

 

(c)          In the event that a Member fails to, or refuses to contribute
towards a Capital Call (the “Defaulting Member”), then either:

 

(i)          The remaining Members may elect to purchase the Membership Interest
from the Defaulting Member, at a 15% discount to the Defaulting Member’s Initial
Capital Contribution; or

 

(ii)         The remaining Members may elect to contribute the necessary funds
(the “Lending Members”) on behalf of the Defaulting Member which shall be
considered a loan to the Defaulting Member, to be secured by its Membership
Interest in the Company.

 

(A)         Any loan given to the Company by the Lending Member on behalf of the
Defaulting Member, shall accrue interest at a rate of 300 basis points above
LIBOR per annum. In the event of a Distribution by the Manager under Article 5
herein or under a dissolution of the Company under Article 10 herein, the
Manager shall use the funds attributable to the Defaulting Member, to first pay
off any loans to the Defaulting Member by the Lending Member.

 

(B)         In furtherance of any loan to any Defaulting Member by the Lending
Members in accordance with this Section, the Members hereby expressly agree to
execute any and all loan documents which the Company’s attorneys deem necessary,
including but not limited to; a Note, Guaranty, Loan Agreement, and Pledge
Agreement. Furthermore, the Defaulting Member shall be responsible to pay for
all legal fees that the Company shall incur in furtherance of such loan.

 

SECTION 3.3            Return of Capital Contributions. The contributions of the
Members to the capital of the Company shall be returned to them in cash, in
whole or in part, at any time in the discretion of the Manager in accordance
with Section 5.2(b) herein.

 

SECTION 3.4           Time when Capital is Returned. Upon the satisfaction of
all the Company’s financing obligations, or a liquidation of the assets of the
LLC, or the dissolution of the LLC, the Capital Contributions shall be returned
to the Members pro rata in accordance with each Member’s Capital Contributions.

 

SECTION 3.5            No Right to Priority. Except as otherwise expressly
provided in this Agreement, or as required to comply with the Code and Treasury
Regulations, no Member shall have priority over any other Member as to any
allocations, distributions, or return of all or any part of its Capital
Contributions.         

 

SECTION 3.6           Dilution. No dilution of the membership interest of any
member shall occur without the consent of World of Beer Franchising,
Inc.         

 

 5 

 

 

Article 4

ALLOCATION OF PROFITS AND LOSSES TO MEMBERS

 

SECTION 4.1           Allocation of Net Profits and Net Losses. Net profits and
net losses shall be allocated in the proportions set forth on Schedule B.

 

SECTION 4.2           Required Special Allocations. Notwithstanding Section 4.1
hereof,

 

(a)          Appropriate adjustments shall be made to the allocations of Net
Profits and Net Losses to the extent required under Section 704(c) of the Code
and the Treasury Regulations thereunder and under Sections 1.704-1(b)(2)(iv)(d),
(e), (f) and (g) of the Treasury Regulations;

 

(b)          Appropriate adjustments shall be made to the allocations of Net
Profits and Net Losses to the extent required to comply with the “qualified
income offset” provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations; the partnership “minimum gain chargeback” provisions of Section
1.704-2(f) of the Treasury Regulations; and the “partner nonrecourse deduction”
and “partner nonrecourse debt minimum gain chargeback” provisions of Section
1.704-2(i) of the Treasury Regulations, all issued pursuant to Section 704(b) of
the Code. To the extent permitted by such Treasury Regulations, the allocations
in such year and subsequent years shall be further adjusted so that the
cumulative effect of all the allocations shall be the same as if all such
allocations were made pursuant to Section 4.1 hereof (as adjusted by Section
4.3(a) hereof) without regard to this Section 4.3(b).

 

SECTION 4.3           Other Allocation Rules. For purposes of determining the
Net Profits, Net Losses, or any other items allocable to any period, Net
Profits, Net Losses, and any such other items shall be determined on a daily,
monthly, or other basis, as determined by the Manager using any permissible
method under Code § 706 and the Treasury Regulations applicable thereto.

 

SECTION 4.4           Recapture Income. “Recapture Income,” if any, realized by
the Company pursuant to Sections 1245 or 1250 of the Code shall be allocated to
the Members to whom the prior corresponding depreciation deductions were
allocated, in proportion to the amounts of such depreciation deductions
previously allocated to them.

 

Article 5

DISTRIBUTIONS

 

SECTION 5.1           Distributions in Kind. No Member shall be entitled to
demand and receive distributions other than in cash form. Any non-cash Company
assets distributed in kind shall be distributed to the Members entitled thereto
as tenants-in-common owning undivided interests in the same proportion as would
be applicable to cash distributions, however, such distribution in kind may only
be made with consent of the Members holding a Member Majority.

 

SECTION 5.2           Distribution of Available Cash and Capital Proceeds.

 

(a)          Available Cash. The Manager shall distribute Available Cash in the
percentages set forth on Schedule B. It is anticipated the Manager shall make
distributions on a monthly basis.

 

 6 

 

 

(b)          Capital Proceeds. Capital Proceeds remaining after the payment of
any debts and liabilities of the Company due and payable at such time and the
establishment of any Operating Reserves which the Manager determines, in his
sole discretion necessary for reasonable ongoing business requirements, and
necessary to provide for any contingent or unforeseen liabilities or obligations
of the Company, shall be distributed in accordance with the following order of
priority:

 

(i)          First, to repay the Capital Contributions of the Members as set
forth on Schedule A; and

 

(ii)         Second, in the percentages set forth on Schedule B.

 

Article 6

RESIGNATION OR BANKRUPTCY OF A MEMBER

RESTRICTIONS ON THE TRANSFER OF INTERESTS;

ADMISSION OF SUBSTITUTE AND ADDITIONAL MEMBERS;

 

SECTION 6.1           Resignation or Bankruptcy of a Member; Continuation of the
Company.

 

(a)          A Member shall have the right to withdraw his Capital Contribution
upon the termination of the Company as provided in Section 10.2 hereof,
provided, however, that no part of the Capital Contribution of any Member shall
be withdrawn unless all liabilities of the Company, except obligations to
Members on account of their Capital Contributions, have been paid, or unless the
Company has assets sufficient to pay them.

 

(b)          Within ninety (90) days following the Resignation or the Bankruptcy
(other than by reason of death or incompetency) of a Member, the Company shall
dissolve unless, within such applicable period, a majority in interest of the
Members (excluding for such purpose the successor in interest to the terminated
Member’s Interest) elect in writing to continue the Company on such terms as
they may agree upon in writing. If an election to continue the Company is so
made then the Company shall continue in existence until the end of the term for
which it has been formed, or until a subsequent Resignation (other than by
reason of death or incompetency), Bankruptcy or other event of dissolution
occurs.

 

(c)          The death or Incompetency of a Member shall neither dissolve nor
terminate the Company.

 

SECTION 6.2           Restrictions on the Transfer of Interests.

 

(a)          Except as expressly provided herein, no Member shall have the right
to Transfer all or any part of its Interest without the prior written consent of
the Manager, which may be withheld in his sole discretion, according to
reasonable terms.

 

Upon the consent of the Manager, a Member may transfer his Membership Interest
in the Company to a permitted transferee (“Transferee”). Such Transferee shall
be required to pay the Company’s legal fees in connection with effectuating such
Transfer as a condition precedent to the consent. Such Transferee shall be bound
to the same extent as a Member hereunder in making a Transfer of his Interest.
Any purported Transfer in violation of the provisions of this Agreement shall be
null and void ab initio.

 

(b)          Notwithstanding subparagraph (a) above, any Member may Transfer all
of his Interest during his lifetime to;

 

 7 

 

 

(i)          an entity that is wholly controlled, and continues to be controlled
by that Member.

 

(ii)         another Member of the Company, pursuant to Section 6.2 herein.

 

(iii)        an immediate family member of the Member or a trust for the benefit
of an immediate family member.

 

For purposes of this subparagraph (b), the term “Entity” shall be limited to the
transfer of Member’s interest to a Corporation, LLC or Trust. If control of such
Entity is transferred to another individual or another entity, such change and
transfer shall constitute an unauthorized transfer pursuant to the terms of this
agreement.

 

(c)          Notwithstanding anything to the contrary contained herein, pursuant
to Section 6.1(a) or the applicability of Section 6.1(b) or 6.2 hereof:

 

(i)          No Transfer of an Interest shall be made if the Interest which is
the subject of a proposed Transfer when added to the total of all other
Interests Transferred within the period of twelve (12) consecutive months prior
thereto would result in the termination of the Company under Section 708 of the
Code or if the Transfer would cause the Company to lose its status under the
Code as a partnership for Federal income tax purposes.

 

(ii)         No Interest shall be transferred unless the registration provisions
of the Securities Act of 1933, as amended, and all applicable state “blue sky
laws” have been complied with or unless compliance with such provisions is not
required, each Member recognizing that no interest in the Company has been
registered under Federal or state securities laws. The Manager may request in
their sole discretion an opinion from the Company’s counsel or any other counsel
that such transfer will not violate applicable securities laws. The costs of
such opinion shall be paid for by the Transferee.

 

(iii)        Although a permitted Transferee pursuant to Sections 6.1(b) or 6.2
shall be treated as an assignee of, and be entitled to, all of the rights of the
Selling Member to receive profits, losses and distributions to the extent of the
Interest assigned to him, no Transferee whatsoever shall become substituted as a
Member in the Company (x) without the prior written consent of a Majority of
Members, which may be withheld in their sole discretion, for any or no reason,
and (y) unless and until such Transferee shall have evidenced his consent and
agreement to be bound by all of the terms and provisions of this Agreement, and
to assume, as a substituted Member, his pro rata share hereunder of the
obligations of his transferor as a Member, by executing and acknowledging a
counterpart of an amendment of this Agreement and/or such other agreement to
that effect as the Manager may request, each of which shall appropriately
reflect his admission as a member of the Company and his capital contribution
thereto, and such other documents, all as may reasonably be required by the
Managing Member. Such substitution shall then take effect when the Manager have
accepted such person as a Member and the books and records of the Company
reflect such Person as admitted to the Company as a Member. As a condition to
such Transferee becoming a substituted Member, such Transferee shall also be
required to pay the Company’s costs and expenses, including but not limited to
legal fees and disbursements, in connection with his becoming a Member.

 

 8 

 

 

(d)          If a Transfer or attempted Transfer of an Interest is made other
than in accordance with the terms of this Agreement, it shall be null and void
and no right, title or interest in the Company shall be transferred.

 

(e)          No assignment, transfer or other disposition of all or any part of
the interest of any Member permitted under this Agreement shall be binding upon
the Limited Liability Company unless and until a duly executed and acknowledged
counterpart of such assignment or instrument of transfer, in form and substance
satisfactory to the Company, has been delivered to the Company.

 

(f)          As between a Member and an assignee or transferee of such Member's
interest in accordance with this Agreement, allocations and distributions for
any fiscal year shall be apportioned as of the date of the assignment or
transfer, on the basis of the number of days before and after said date, without
regard to the results of the Company's operations before or after the assignment
or transfer.

 

(g)          No assignment or other disposition of any interest of any Member
may be made if such assignment or disposition, alone or when combined with other
transactions, would result in the termination of the Company within the meaning
of Section 708 of the Internal Revenue Code or under any other relevant section
of the Code or any successor statute. No assignment or other disposition of any
interest of any Member may be made without an opinion of counsel satisfactory to
the Company that such assignment or disposition is subject to an effective
registration under, or exempt from the registration requirements of, the
applicable State and Federal securities laws. No interest in the Company may be
assigned or given to any person below the age of 21 years or to a person who has
been adjudged to be insane or incompetent.

 

SECTION 6.3           RIGHT OF FIRST REFUSAL

 

(a)          Anything herein contained to the contrary, the Company shall be
entitled to treat the record holder of the interest of a Member as the absolute
owner thereof, and shall incur no liability by reason of distributions made in
good faith to such record holder, unless and until there has been delivered to
the Company the assignment or other instrument of transfer and such other
evidence as may be reasonably required by the Company to establish to the
satisfaction of the Limited Liability Company that an interest has been assigned
or transferred in accordance with this Agreement.

 

(b)          Notwithstanding the forgoing terms, and subject to Section 6.1(b)
herein, if a Member desires to sell, or otherwise dispose of all or any part of
its interest in the Company, such Member (the “Selling Member”) shall first
offer to sell and convey such interest to any other Members before selling, or
otherwise disposing of such interest to any other person, corporation or other
entity. Such offer shall be in writing, shall be given to every other Member,
and shall set forth the interest to be sold, purchase price to be paid, the date
on which the closing is to take place, (which date shall be not less than thirty
nor more than sixty days after the delivery of the offer), the location within
the State of New York at which the closing is to take place, and all other
material terms and conditions of the sale, transfer or the disposition.

 

(c)          Within fifteen days after the delivery of said offer to the other
Members shall deliver to the Selling Member a written notice either accepting or
rejecting the offer. Failure to deliver said notice within said fifteen days
conclusively shall be deemed a rejection of the offer. Any or all of the other
Members may elect to accept the offer, and if more than one of the other Members
elects to accept the offer, the interest being sold and the purchase price
therefor shall be allocated among the Members so accepting the offer in
proportion to their Members’ Percentage Interest, unless they otherwise agree in
writing.

 

 9 

 

 

(d)          If any or all of the other Members elect to accept the offer, then
(a) upon such acceptance in writing, the Member(s) shall pay a non-refundable
ten percent (10%) down payment of the purchase price and (b) then the transfer
of the Membership Interest shall be held in accordance with the offer and the
Selling Member shall deliver to the other Members who have accepted the offer an
assignment of the interest being sold by the Selling Member, and said other
Member shall pay the remaining balance of the purchase price prescribed in the
offer.

 

(f)          If no other Member accepts the offer, or if the Members who have
accepted such offer default in the obligation to purchase the interest, than the
Selling Member within 120 days after the delivery of the offer may sell such
interest to any other person or entity at a purchase price which is not less
than the purchase price prescribed in the offer and upon terms and conditions
which are substantially the same as the terms and conditions set forth in the
offer, provided all other applicable requirements of the Agreement are complied
with. An assignment of such interest to a person or entity who is not a Member
of the Limited Liability Company shall cause such Person to become a member upon
the execution of the such documents required by Section 6.2(c)(iii).

 

(g)          If the Selling Member does not sell such interest within said 120
days, then the Selling Member may not thereafter sell such interest without
again offering such interest to the other Members in accordance with this
Article 6.

 

SECTION 6.4           Admission of Persons as Additional Members. In regards to
permitted Transferee’s pursuant to Section 6.1 and 6.2 herein, the Manager shall
have the right to admit, and each of the Members hereby consents to the
admission of, such additional Members to the Company as the Manager shall
unanimously determine in his sole discretion; it being understood no Member
shall have its Membership Percentage reduced without his prior written consent.
In the event that the Manager shall determine to admit one or more Members to
the Company, the Members hereby agree to execute and deliver such documents as
the Manager shall request in order to effectuate the admission of such
additional Member(s). Any additional Member(s) admitted to the Company shall be
required to execute a counterpart signature page to this Agreement and, if
required, an amendment to the Articles of Organization of the Company and such
other documents as the Manager may request in order to effectuate admission to
the Company.

 

SECTION 6.5           Attitude Beer Holding Co. The Company and Members
acknowledge that Attitude Beer Holding Co. is owned by Harrison Vickers and
Waterman, Inc., a publicly traded company. No change in the direct or indirect
ownership of Attitude Beer Holding Co. shall be deemed a transfer of Attitude
Beer Holding Co.’s Membership Interest. The Company agrees to fully cooperate
with Attitude Beer Holding Co. and Harrison Vickers and Waterman in supplying
all information to Harrison Vickers and Waterman and its auditor so Harrison
Vickers and Waterman can timely comply with its Securities and Exchange
Commission reporting obligations.

 

SECTION 6.6           WOB. The Members acknowledge that the business of the
Company is subject to a franchising agreement with WOB and pursuant to the
Franchise Agreement, the Members may be required to or prohibited from
transferring their membership interest or make other changes to this agreement
in accordance with the terms of the Franchise Agreement.

 

 10 

 

 

Article 7

MANAGEMENT

 

SECTION 7.1           Manager New England WOB, LLC is hereby appointed the
Manager of the Company (the “Manager”). The business and affairs of the Company
shall be managed under the sole direction and control of the Manager, using
reasonable business practices, and all powers of the Company shall be exercised
by or under the authority of the Manager. No other Person shall have any right
or authority to act for or bind the Company except as permitted in this
Agreement or as required by law. The Manager may be removed by a Majority of
Members only for gross negligence or fraud.

 

SECTION 7.2           General Powers. The Manager shall have the full power to
execute and deliver, for and on behalf of the Company, any and all documents and
instruments which may be necessary or desirable to carry on the business of the
Company, including, without limitation, any and all deeds, contracts, leases,
mortgages, deeds of trust, promissory notes, security agreements, and financing
statements pertaining to the Company's assets or obligations, and to authorize
the confession of judgment against the Company. No person dealing with the
Manager need inquire into the validity or propriety of any document or
instrument executed in the name of the Company by the Manager, or as to the
authority of the Manager in executing the same.

 

SECTION 7.3.          Limitation on Authority of Members.

 

(a)          No Member is an agent of the Company solely by virtue of being a
Member, and no Member has authority to act for the Company solely by virtue of
being a Member.

 

(b)          This Article 7 supersedes any authority granted to the Members
pursuant to Section 412 of the Law. Any non-manager Member who takes any action
or binds the Company in violation of this Article 7 shall be solely responsible
for any loss and expense incurred by the Company as a result of the unauthorized
action and shall indemnify and hold the Company harmless with respect to the
loss or expense.

 

SECTION 7.4           Appointment of New Manager. A new Manager can be appointed
only by Members holding a Member Majority. Such new Manager need not be a Member
of the company.

 

SECTION 7.5           Liability and Indemnification.

 

(a)          The Manager shall not be liable, responsible, or accountable, in
damages or otherwise, to any Member or to the Company for any act performed by
the Manager within the scope of the authority conferred on the Manager by this
Agreement, except for fraud, bad faith, gross negligence, or an intentional
breach of this Agreement.

 

(b)          The Company shall indemnify the Manager for any act performed by
the Manager within the scope of the authority conferred on the Manager by this
Agreement, except for fraud, bad faith, gross negligence, or an intentional
breach of this Agreement.

 

 11 

 

 

SECTION 7.6           Major Decisions

 

(a)          Approval of Major Decisions. Notwithstanding anything to the
contrary in this Agreement, certain decisions or actions as set forth in this
Section 7.6 (“Major Decisions”) may not be taken solely in the Manager’s
discretion and shall require the affirmative vote of a Member Majority. Approval
of Major Decisions may be given at a Meeting called for that purpose or by
written consent.

 

(b)          Designation of Major Decisions. The following shall constitute
Major Decisions subject to this Section:

 

(i)           Other than in the regular course of business, the sale of all or a
substantial portion of the assets owned by the Company. For this purpose, Twenty
Percent (20%) of the fair market value of the assets owned by the Company shall
constitute a “substantial portion.”

 

(ii)         The dissolution, liquidation or other termination or cessation of
the business operations of the Company, including without limitation the filing
of a voluntary petition in Bankruptcy, the assignment of all or substantially
all of the assets of the Company for the benefit of the Company’s creditors or
the appointment of trustee, liquidator, administrator or like person or entity
for the purpose of winding up the business and affairs of the Company.

 

(iii)        Any change in the principal purpose of the Company’s business, as
set forth in Section 2.6 above.

 

(iv)        Any borrowing or pledge of assets owned by the Company in excess of
$50,000 in the aggregate or any loan to a Member or Manager.

 

(v)         The admission of new Member.

 

Article 8

RELATED PARTY DEALINGS

 

SECTION 8.1           Outside Business Interests; Business Opportunity. The
Members may each engage in or possess interests in other business ventures of
every kind and description for its own account, including without limitation,
serving as a member, partner or shareholder of other entities which own, either
directly or through interests in other entities, properties similar to the
assets of the Company and neither the Company nor any of the Members shall have
any rights by virtue of this Agreement in or to such other business ventures or
to the income or profits derived therefrom, or to any business opportunities as
may become available to the Manager or any Member, whether or not similar in
nature to the Company’s then existing business activities.

 

SECTION 8.2           Member Dealing With the Company. The fact that a Member or
an affiliate thereof is employed by or is directly or indirectly interested in
or connected with any person, firm or corporation employed by the Company for
real estate management or otherwise to perform a service, or from or with which
the Company may purchase any property or have other business dealings, shall not
prohibit the Member from employing or otherwise dealing with such person, firm
or corporation, so long as such business dealing, contract, or agreement follows
and contains reasonable business terms. Neither the Company nor any of the
Members shall have any rights in or to any income or profits derived therefrom.
The said Member or his affiliated company shall not receive any benefit of any
kind, other that is specifically and contractually agreed upon, in writing,
between the respective companies and or parties.

 

 12 

 

 

Article 9

MEMBER LIABILITY; INDEMNIFICATION AND LIABILITY LIMITATION

 

SECTION 9.1           Liability of Members; Enforcement of Obligations. Except
to the extent otherwise expressly stated in this Agreement or prescribed under
the Act, (a) the Members shall have no fiduciary or partnership relationship
between or among themselves solely by reason of their status as Members, and (b)
the rights of each of the Members and the Company to sue for matters and claims
arising out of or pertaining to this Agreement shall not be dependent upon the
dissolution, winding-up or termination of the Company.

 

SECTION 9.2           Indemnification of Members . Except as provided in Section
9.4, every Person who was or is a party, or who is threatened to be made a
party, to any pending, completed or impending action, suit or proceeding of any
kind, whether civil, criminal, administrative, arbitrative or investigative
(whether or not by or in the right of the Company) by reason of (a) being or
having been a Member of the Company, (b) being or having been a Member, manager,
partner, officer or director of any other entity at the request of the Company,
or (c) serving or having served in a representative capacity for the Company in
connection with any partnership, joint venture, committee, trust, employee
benefit plan or other enterprise, shall be indemnified by the Company against
all expenses (including reasonable attorneys’ fees and expenses), judgments,
fines, penalties, awards, costs, amounts paid in settlement and liabilities of
all kinds, actually incurred by such Person incidental to or resulting from such
action, suit or proceeding to the fullest extent permitted under the Act,
without limiting any other indemnification rights to which such Person otherwise
may be entitled. The Company may, but shall not be required to, purchase
insurance on behalf of such Person against liability asserted against or
incurred by such Person in its capacity as a Manager or Member of the Company,
or arising from such Person’s status as a Manager or Member, whether or not the
Company would have authority to indemnify such Person against the same liability
under the provisions of this Section 9.2 or the Act.

 

SECTION 9.3           Limitation of Liability. Except as otherwise expressly
provided in this Agreement, no Member or Manager shall have liability to the
Company or other Members for monetary damages resulting from errors made in the
exercise of good-faith judgment.

 

SECTION 9.4           Qualification of Indemnification and Liability Limitation.

 

(a)          The indemnification rights and limitations on liabilities set forth
in Sections 9.2 and 9.3 shall not apply to claims based upon any willful
misconduct, intentional breach or disregard of the terms of this Agreement or
knowing violation of criminal law or any federal or state securities law,
including without limitation, unlawful insider trading or market manipulation
for any security, nor shall such indemnification rights and limitations on
liabilities preclude the Company or any Member from recovery for any loss or
damage otherwise covered under any insurance policy or fidelity bonding. Nothing
herein shall be deemed to prohibit or limit the Company’s right to pay, or
obtain insurance covering, the costs (including reasonable attorneys’ fees and
expenses) to defend an indemnitee, Member or Manager against any such claims,
subject to a full reservation of rights to reimbursement in the event of a final
adjudication adverse to such indemnitee, Member or Manager.

 

 13 

 

 

(b)          An indemnitee shall be entitled to recover from an indemnitor all
legal costs or expenses, including reasonable attorney’s fees and expenses,
incurred by such indemnitee to enforce its rights hereunder, or to collect any
sums due from the indemnitor hereunder.

 

Article 10

DISSOLUTION AND LIQUIDATION OF THE COMPANY

 

SECTION 10.1         Dissolution of the Company. The Company shall be dissolved
on the earlier of the expiration of the term of the Company or upon:

 

(a)          The Resignation (other than by reason of death or incompetency) or
Bankruptcy of a Member unless a majority in interest of the Members (as defined
in Section 6.1(b)) elect to continue the Company pursuant to Section 6.1(b);

 

(b)          The Resignation or Bankruptcy of a Member which leaves only one (1)
Member remaining, and no additional or substitute Member is admitted to the
Company in accordance with this Agreement within ninety (90) days thereafter;

 

(c)          The expiration of thirty (30) days following the sale or other
disposition of all or substantially all of the Company’s assets;

 

(d)          The election by a majority of the Members to liquidate the Company;
or

 

(e)          The occurrence of any other event of dissolution under the
provisions of this Agreement or the Act.

 

SECTION 10.2         Winding-up and Distribution of the Company.

 

(a)          Upon the dissolution of the Company pursuant to Section 10.1, the
Company’s business shall be wound up and its assets liquidated by the Liquidator
as provided in this Section 10.2, and the net proceeds of such liquidation shall
be distributed as follows:

 

(i)          First, to payment of all debts and liabilities of the Company,
including, without limitation, any loans from Members and the expenses of
liquidation;

 

(ii)         Second, to establishment of any reserves reasonably deemed
necessary by the Liquidator for contingent, unmatured or unforeseen liabilities
or obligations of the Company. Said reserves shall be paid over to an
attorney-at-law of the State of New York, as escrowee, to be held by him for the
purpose of disbursing such reserves in payment of any of the aforementioned
contingencies, and, at the expiration of such period as shall be deemed
advisable, to distribute the balance thereafter remaining in the manner
hereinafter provided, together with accrued interest thereon, if any;

 

(iii)        Third, to those Members having positive Capital Account balances
pro rata in the proportion that each such Member’s positive Capital Account
balance bears to the aggregate of the positive Capital Account balances of all
such Members, until all Member’s Capital Account balances are equal to zero;

 

(iv)        Fourth, any funds remaining shall be distributed in the percentages
set forth on Schedule B.

 

(b)          The Liquidator shall file all certificates and notices of the
Company’s dissolution required by law. The Liquidator shall sell and otherwise
liquidate the Company’s assets without unnecessary delay. Upon the complete
liquidation of the Company’s assets and distribution to the Members, they shall
cease to be Members of the Company, and the Liquidator shall execute,
acknowledge and cause to be filed all certificates and notices required by law
to terminate the existence of the Company.

 

 14 

 

 

Article 11

AMENDMENTS

 

SECTION 11.1         Adoption of Amendments Generally. Amendments to this
Agreement to reflect the substitution or addition of a Member shall be made by
written instrument executed by the substituted Member, the added Member, or the
resigned Member (or its authorized representative), as applicable. Any other
amendments to this Agreement may be made by a written instrument executed by
Members holding, in the aggregate, at least two-thirds of Membership Interests;
provided, however, that no amendment to this Agreement may:

 

(a)          substantially alter the purposes of the Company without the written
consent of all Members;

 

(b)          expand the obligations or liabilities of any Member under this
Agreement, or modify any Member’s limited liability, without the written consent
of such Member;

 

(c)          modify the computational method of determining, or priority
applicable to, allocations or distributions under Articles 4 and 5 and Section
10.2, without the written consent of all Members; or

 

(d)          amend this Article 11 without the written consent of all Members.

 

Article 12

MISCELANEOUS

 

SECTION 12.1         Non-Recourse Company Loans. Any loans taken by the Company,
shall be non-recourse loans as to any and all individual Members or the Manger,
and no Member or Manager shall be required to sign a personal guaranty to in
order to secure such loan(s), unless unanimously consented to by the Members.

 

Article 13

GENERAL PROVISIONS.

 

SECTION 13.1         Books and Records. All records of the Company shall be kept
at the principal office of the Company and shall be available for examination by
any Member, or such Member’s duly authorized representatives, at all reasonable
times at the office of the Company and by way of internet access to Company bank
accounts. The method of accounting on which the books shall be maintained shall
be determined by the majority of the Members . The Manager may make on behalf of
the Company the election permitted by Section 754 of the Code. New England WOB,
LLC shall be designated as the “tax matters partner” (the “TMP”) for purposes of
the Code and the “Designated Person” for purposes of maintaining an Investor
List to the extent required by the Code. The TMP is hereby authorized to take
such actions as may be required by the Code and the regulations thereunder to
continue such designations. The determination by the TMP with respect to the
treatment of any item or its allocation for Federal, state or local tax purposes
shall be binding upon all of the Members, so long as such determination is
reasonable and will not be inconsistent with any express terms hereof. No cause
of action shall accrue to any Member under this Section 13.1 if the TMP acted in
good faith to comply with his obligations hereunder. No charge shall be made to
the Company for his acting as tax matters partner. Upon the Resignation or
Bankruptcy of the TMP, a majority of the Members may select a Member to become
the new “tax matter partner” and “Designated Person”.

 

 15 

 

 

SECTION 13.2         Fiscal Year. The fiscal year of the Company shall be the
calendar year.

 

SECTION 13.3         Custody of Company Funds; Bank Accounts.

 

(a)          The Manager shall have a fiduciary responsibility for the
safekeeping and use of all funds and assets of the Company, whether or not in
their immediate possession or control. The Company’s funds shall not be
commingled with the funds of any other Person and the Manager shall not use, or
permit use of, the Company’s funds in any manner except for the benefit of the
Company.

 

(b)          All funds of the Company not otherwise invested shall be deposited
in one or more internet–accessible accounts maintained in such federally insured
financial institutions as the Manager may deem appropriate, and withdrawals
shall be made only in the regular course of Company business on such signature
or signatures as the Manager may deem appropriate. Usernames and passwords for
access to all accounts shall be made available to all members.

 

SECTION 13.4         Notices. Except as otherwise provided herein, all Notices,
requests, consents and other communications hereunder to the Company or to any
Member shall be deemed to be sufficient if contained in a written instrument
delivered in person or sent by telecopier, nationally-recognized overnight
courier or first class registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

(a)          if to the Company, to its principal office set forth in Section
2.4, as such office may be changed in accordance with Section 2.7.

 

(b)          if to any Member, to its respective address set forth on Schedule A
hereto.

 

Any Member may, at any time and from time to time, designate a substitute
address or addresses for itself by delivering a Notice to the Company and to
each other Member in the manner set forth in this Section. All such Notices,
requests, consents and other communications shall be deemed to have been
delivered (i) in the case of personal delivery or delivery by telecopier, on the
date of such delivery, (ii) in the case of delivery by nationally-recognized
overnight courier, on the date of such delivery, and (iii) in the case of
mailing in the manner set forth in this Section, on the third business day after
the posting thereof.

 

SECTION 13.5         Burden and Benefit. This Agreement shall be binding upon,
and shall inure to the benefit of, the Members, and their respective heirs,
executors, administrators, successors and assigns. There shall be no third party
beneficiaries of this Agreement.

 

SECTION 13.6         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which together shall constitute one Agreement binding on all parties hereto,
notwithstanding that not all parties shall have signed the same counterpart.

 

SECTION 13.7         Severability of Provisions. If any term or provision of
this Agreement or the application thereof to any Person or circumstance shall,
to any extent, be invalid or unenforceable, the remainder of this Agreement and
the application of such term or provision to Persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and be
enforceable to the fullest extent permitted by law.

 

 16 

 

 

SECTION 13.8         Entire Agreement. This Agreement sets forth all (and is
intended by the Members to be an integration of all) of the promises, agreements
and understandings among the Members with respect to the Company, its business
operations and management, the Property and all other Company assets, and there
are no promises, agreements, or understandings, oral or written, express or
implied, among them other than as set forth or incorporated herein.

 

SECTION 13.9         Headings. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

SECTION 13.10       Pronouns and Plurals. Whenever the context may require, any
pronouns used herein shall be deemed to refer to the masculine, feminine, or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural, and vice versa.

 

SECTION 13.11      Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

 

SECTION 13.12      Dispute Resolution. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in New York
County, New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery). Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Each party irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

SECTION 13.13         Agreement in Counterparts. This Agreement may be executed
in several counterparts, and all such executed counterparts shall constitute one
agreement, binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the original or to the same counterpart.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Operating Agreement as
of the date first above written.

 

COMPANY:

 

CAMBRIDGE CRAFT, LLC       /s/ Glenn E. Straub   Name:   Glenn E. Straub  
Title: Manager of its manager New England World of Beer

 

MEMBERS:

 

New England World of Beer   Attitude Beer Holding Co.       /s/ Glenn E. Straub
  /s/ Roy Warren By:    Glenn E. Straub   By: Roy Warren Its: Manager   Its:
President

 

 18 

 

  

SCHEDULE A

 

Member  Percentage
Interest   Initial Capital
Contribution  New England World of Beer
505 S. Flagler Drive, Suite 1010
West Palm Beach, FL 33401   49%  $1.00  Attitude Beer Holding Co.
712 US Highway 1, Suite 200
North Palm Beach, FL 33408   51%  $1,760,000* Total   100%  $1,760,001 

 

* This amount shall be paid on the following schedule:

1. $115,000 on or before October 12, 2015;

2. $210,000 on or before October 30, 2015;

3. $358,750 on or before January 1, 2016;

4. $358,750 on or before February 1, 2016;

5. $358,750 on or before March 1, 2016; and

6. $358,750 on or before April 1, 2016; .

 

 19 

 